           Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 DAVID HATCHIGIAN and JOAN                           :          CIVIL ACTION
 RANDAZZO                                            :
                                                     :
                        v.                           :
                                                     :
 AAA MID-ATLANTIC MEMBER                             :
 RELATIONS and AMERICAN                              :
 AUTOMOTIVE ASSOCIATION                              :          NO. 19-4740


                                        MEMORANDUM

 Padova, J.                                                                          May 27, 2020

       Pro se Plaintiffs David Hatchigian and Joan Randazzo commenced this action against

Defendants AAA Mid-Atlantic Member Relations and American Automotive Association

(collectively “AAA”)1 in the Court of Common Pleas of Philadelphia County, alleging that AAA

denied Plaintiffs the benefits of a contract that Plaintiffs had entered into with AAA for emergency

roadside assistance, and that AAA unilaterally terminated this policy without giving Plaintiffs

notice. AAA Club Alliance, Inc. subsequently removed the action to this Court on October 11,

2019, asserting that this Court has diversity jurisdiction. Before the Court is Plaintiffs’ Motion to

Remand. For the reasons that follow, we grant the Motion.




       1
          AAA Club Alliance, Inc. filed the Notice of Removal, stating that it was improperly
identified in the Complaint as Defendants “AAA Mid-Atlantic Member Relations” and “American
Automotive Association.” (Notice of Removal at 1.) Plaintiffs, however, do not agree that they
have misidentified the Defendants and have not agreed to substitute AAA Club Alliance, Inc. as a
defendant and dismiss AAA Mid-Atlantic Member Relations and American Automotive
Association from this suit.
          Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 2 of 11




I.     BACKGROUND

       The Corrected Verified Complaint (the “Complaint”) alleges the following facts. Plaintiffs

were AAA Premier Members in good standing on September 12, 2018. (Compl. ¶¶ 2, 3.) As part

of their membership in AAA, Plaintiffs were entitled to the following benefits: “‘24/7 access to

[AAA’s] renowned Roadside Assistance program: towing, lockout service, out of fuel delivery,

jump starts, and more.’” (Id. ¶ 9.) As Premier Members, Plaintiffs were also entitled to “Premier

Benefits,” which included “‘battery service, tire change [service], out of fuel [service], lockout

service, [and] extricating and [t]owing.’” (Id. ¶ 11). Plaintiffs were denied services to which they

were entitled as Premier Members on at least two occasions, including an incident on September

15, 2018 and another on April 11, 2019. (Id. ¶¶ 3-4, 21.)

       On September 15, 2018, Hatchigian called AAA’s customer call center to request

emergency lockout service to help him get into his locked vehicle, which was parked on his

property in Philadelphia County. (Id. ¶ 3.) AAA created a Service Ticket; however, no one from

AAA ever arrived to provide Hatchigian with this service. (Id. ¶¶ 3-4.) On September 18, 2018,

after AAA failed to arrive, Hatchigian borrowed tools to open his locked car and replaced three

lock cylinders.   (Docket No. 1 at 49-55 of 200.)         Hatchigian later contracted with Mikes

Automotive for additional services connected with that vehicle. (Compl. ¶ 5.) Mikes Automotive

helped him remove an old battery from his vehicle, install a new battery and cables, connect the

compressor, and inflate the tires. (Id. ¶ 6.) Mikes Automotive also sold Hatchigian transmission

fluid and diesel fuel, and started the new battery so that he could drive his vehicle to Radnor,

Pennsylvania. (Id.) AAA told Hatchigian that it would not provide the requested lockout service

because his vehicle did not have inspection tags and there is a state rule prohibiting the towing and

servicing of vehicles without inspection tags. (Id. ¶ 13.) On October 12 and November 15, 2018,



                                                 2
          Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 3 of 11




Hatchigian wrote to AAA complaining about AAA’s failure to provide the lockout service he had

requested and requesting reimbursement for his out of pocket expenses. (Id. ¶ 7; Docket No. 1 at

49-55 of 200.) AAA never responded to Hatchigian’s request. (Compl. ¶ 7.)

       On January 3, 2019, Hatchigian filed a breach of contract action against AAA in

Philadelphia County Municipal Court, requesting compensatory damages for the out-of-pocket

expenses he incurred as a result of AAA failing to provide him with the benefits to which he was

entitled as a AAA Premier Member. (Id. ¶ 16; Docket No. 1 at 56 of 200.) The Municipal Court

heard Hatchigian’s lawsuit on March 25, 2019, and the Court entered judgment in AAA’s favor.

(Compl. ¶ 19; Docket No. 1 at 65 of 200).)

       On April 11, 2019, Plaintiffs’ vehicle ran out of fuel and left Randazzo stranded at a train

station in Upper Merion Township. (Compl. ¶ 21.) Randazzo called AAA to access the out of

fuel services included as part of Plaintiffs’ AAA Premier Membership. (Id.) Rather than providing

the requested help, however, the AAA operator repeatedly put Randazzo on hold and hung up on

her. (Id.)   Unbeknownst to Plaintiffs, and despite Plaintiffs having renewed their Premier

Membership with AAA on February 27, 2019, AAA had cancelled their membership. (Id. ¶¶ 20-

21.) AAA had cancelled Plaintiffs’ AAA membership in retaliation for Hatchigian’s filing the

January 3, 2019 Municipal Court action. (Id. ¶ 20.)

       The Complaint asserts eight claims under state law: Negligence (Count One), Wrongful

Termination of Benefits (Count Two), Breach of Contract (Count Three), Breach of Implied

Warranty (Count Four), Breach of Written Services Warranty (Count Five), Violation of the

Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL”) (Count Six),

Intentional Misrepresentation/Inducement (Count Seven), and Unjust Enrichment (Count Eight).

The Complaint seeks damages in the amount of $50,000.00, as well as actual, consequential,



                                                3
            Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 4 of 11




contract and other damages, statutory damages, including treble damages, punitive damages, and

costs of suit, fees, and attorneys’ fees as provided by law.

       As described above, this action originated with a complaint filed by Richard Hatchigian

against AAA Mid-Atlantic Member Relations in the Philadelphia County Municipal Court. (Id. ¶

16.) After the Municipal Court found in favor of AAA Mid-Atlantic Member Relations on March

25, 2019, Richard Hatchigian filed a notice of appeal of the Municipal Court verdict on April 23,

2019, which he sent to AAA Mid-Atlantic Member Relations on June 11, 2019. (Id. ¶¶ 16-19;

Docket No. 1 at 62-65 of 200.) Plaintiffs jointly filed the instant Corrected Verified Complaint in

the Philadelphia County Court of Common Pleas on September 6, 2019. (Docket No. 1 at 8-48 of

200.) AAA removed this action to the United States District Court for the Eastern District of

Pennsylvania on October 11, 2019, contending that this Court has diversity jurisdiction over this

proceeding pursuant to 28 U.S.C. § 1332. Plaintiffs filed the instant Motion to Remand on October

25, 2019.

II.    LEGAL STANDARD

       According to the removal statute 28 U.S.C. § 1441, “any civil action brought in a State

court of which the district courts of the United States have original jurisdiction, may be removed

by the defendant . . . to the district court of the United States . . . .” 28 U.S.C. § 1441(a). Congress

has conferred original jurisdiction to district courts in cases of federal question or diversity. Exxon

Mobil Corp. v. Allapattah Servs., Inc., 545 U.S. 546, 552 (2005) (citing 28 U.S.C. §§ 1331, 1332).

Pursuant to 28 U.S.C. § 1332, district courts have diversity jurisdiction over civil actions where

“the matter in controversy exceeds the sum or value of $ 75,000 and is between ‘citizens of

different states.’” McCann v. Newman Irrevocable Tr., 458 F.3d 281, 286 (3d Cir. 2006) (quoting

28 U.S.C. § 1332(a)(1)). If the district court determines that it lacks subject matter jurisdiction,



                                                   4
            Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 5 of 11




remand is mandatory. 28 U.S.C. § 1447(c). The defendant bears the burden of establishing

removal jurisdiction. Boyer v. Snap-On Tools Corp., 913 F.2d 108, 111 (3d Cir. 1990); see also

Frederico v. Home Depot, 507 F.3d 188, 193 (3d Cir. 2007) (stating that the removing party “bears

the burden of showing, at all stages of the litigation, that the case is properly before the federal

court”) (citations omitted). “Moreover, the removal statute is ‘to be strictly construed against

removal and all doubts should be resolved in favor of remand.’” Sdregas v. Home Depot, Inc.,

Civ. A. No. 01-5851, 2002 WL 32349815, at *2 (E.D. Pa. Apr. 5, 2002) (quoting Boyer, 913 F.2d

at 111).

III.    DISCUSSION

        Plaintiffs move to remand this case to the Philadelphia County Court of Common Pleas on

the ground that AAA has failed to meet its burden of showing that this Court has diversity

jurisdiction over this action. Plaintiffs do not dispute that the parties are citizens of different states;

rather, Plaintiffs argue that the amount in controversy for this case does not exceed $75,000.2 See

28 U.S.C. § 1332(a).

        In ascertaining the amount in controversy in removal cases, courts first look to the

complaint. Samuel-Bassett v. KIA Motors Am., Inc., 357 F.3d 392, 398 (3d Cir. 2004). AAA

removed this action on the basis of diversity jurisdiction, so the sum demanded in good faith in the

Complaint is normally deemed to be the amount in controversy. 28 U.S.C. § 1446(c)(2). The

Complaint asserts an open-ended claim for damages in excess of $50,000.3 (See Compl. ¶ 102(a).)



        2
        Plaintiffs also argue that this action should be remanded to state court because the named
Defendants AAA Mid-Atlantic Member Relations and American Automotive Association have
not consented to the removal of this action. See 28 U.S.C. § 1446(b)(2)(A). However, because
we grant Plaintiffs’ Motion to Remand on other grounds, we need not address this argument.
        3
        We note that Plaintiffs maintain in their Memorandum that they are not seeking “relief
beyond $50,000.00 in damages,” and therefore, the $75,000 threshold for diversity jurisdiction
                                                    5
              Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 6 of 11




“However, where[, as here,] ‘the State practice either does not permit demand for a specific sum

or permits recovery of damages in excess of the amount demanded,’ removal is proper only if the

court finds, by a preponderance of the evidence, that the amount in controversy exceeds

$75,000.00.” 4 Evans v. Zhang, Civ. A. No. 17-3801, 2017 WL 4547912, at *1 (E.D. Pa. Oct. 12,

2017) (quoting 28 U.S.C. § 1446(c)(2)(A)(ii)-(B)); see also Dorley v. Save-A-Lot, Civ. A. No. 16-

4510, 2016 WL 6213074, at *3 (E.D. Pa. Oct. 25, 2016) (determining that the defendants must

prove by a preponderance of the evidence that the plaintiff’s claims exceed $75,000 because

“Pennsylvania does not permit a demand for a specific sum, and [the plaintiff] seeks open-ended

damages in excess of $50,000” (quotation marks omitted) (citing Pa. R. Civ. P. 1021(b))

(additional citations omitted)); Dart Cherokee Basin Operating Co. v. Owens, 574 U.S. 81, 88

(2014) (“If the plaintiff contests the defendant’s [amount in controversy] allegation, §

1446(c)(2)(B) instructs: ‘[R]emoval . . . is proper on the basis of an amount in controversy

asserted’ by the defendant ‘if the district court finds, by the preponderance of the evidence, that

the amount in controversy exceeds’ the jurisdictional threshold” (second and third alterations in

original)).




cannot be met in this case. (Mot. at 7-8.) However, when we consider a plaintiff’s motion to
remand, “we are confined solely to the Complaint at the time it was filed.” S.B. v. United of
Omaha Life Ins. Co., Civ. A. No. 13-1463, 2013 WL 2915973, at *3 (E.D. Pa. June 13, 2013)
(citations omitted). Accordingly, where “[n]o such offer to cap the damages exists within the
Complaint, . . . Plaintiffs’ post-removal attempt to limit their claims does not affect the amount in
controversy analysis.” Id. (citing DiBattista v. Dixon, Civ. A. No. 09-3086, 2009 WL 2245060,
at *2 (E.D. Pa. July 27, 2009)).
        4
         Rule 1021(b) of the Pennsylvania Rules of Civil Procedure provides that “[a]ny pleading
demanding relief for unliquidated damages shall not claim any specific sum.” Pa. R. Civ. P.
1021(b). Here, because the Complaint demands relief for unliquidated damages (see Compl. ¶
102), Plaintiffs could not request a specific sum in the Complaint.
                                                 6
          Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 7 of 11




       “Preponderance of the evidence means ‘proof to a reasonable probability that jurisdiction

exists.’” Jesmar Energy, Inc. v. Range Res.-Appalachia, LLC, Civ. A. No. 17-928, 2017 WL

4572526, at *3 (W.D. Pa. Oct. 13, 2017) (quoting Frederico, 507 F.3d at 195 n.6). Since the

burden of establishing jurisdiction always lies with the removing defendant, it is Defendants’

obligation to establish by a preponderance of the evidence the requisite jurisdictional amount. See

Heffner v. LifeStar Response of New Jersey, Inc., Civ. A. No. 13-194, 2013 WL 5416164, at *7

(E.D. Pa. Sept. 27, 2013). “While Defendants are not obligated to research, state, and prove

[Plaintiffs’] claims for damages, they must present facts sufficient to establish that [Plaintiffs]

would more likely than not recover more than the jurisdictional amount . . . .” Lohr v. United Fin.

Cas. Co., Civ. A. No. 09-752, 2009 WL 2634204, at *4 (W.D. Pa. Aug. 25, 2009) (first and second

alterations in original) (quotation omitted). Moreover, for purposes of determining the amount in

controversy, “[t]he amount of damages available depends not on the number of theories of liability

or causes of action, but on the extent of the injury or harm.” Heffner, 2013 WL 5416164, at *6

(citation omitted); see also Suber v. Chrysler Corp., 104 F.3d 578, 588 (3d Cir. 1997) (“[I]f [the

plaintiff’s] claims are alternative bases of recovery for the same harm under state law, [the

plaintiff] could not be awarded damages for both, and a court should not aggregate the claims to

arrive at the amount in controversy.”).

       To determine whether AAA has carried its burden of showing, by a preponderance of the

evidence, that the amount in controversy exceeds $75,000, we first examine whether AAA has

submitted any evidence that would allow us to quantify Plaintiffs’ damages. See Heffner, 2013

WL 5416164, at *7 (“[D]efendant bears the burden of proving, by a preponderance of evidence,

that the compensatory damages, punitive damages, and costs and fees, plus reasonable attorney

fees are in excess of the federal jurisdictional minimum amount in controversy.”). AAA has



                                                7
           Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 8 of 11




submitted no evidence and relies entirely on the Complaint and its exhibits. The Complaint asserts

claims for compensatory damages (Compl. ¶ 102(a)-(b)), statutory damages (id. ¶ 102(c)), punitive

damages (id. ¶ 102(d)), and costs of litigation, including attorneys’ fees, even though Plaintiffs

appear pro se in this proceeding (id. ¶ 102(e)).

       The exhibits to the Complaint contain evidence regarding the value of Plaintiffs’ claim for

compensatory damages. Specifically, those exhibits include receipts for amounts that Plaintiffs

claim they paid for repairing and servicing their vehicle as a result of AAA’s misconduct: (1)

$240.00 for vehicle repairs and gasoline paid on September 13, 2018 (Docket No. 1 at 96 of 200);

(2) $480.77 for parts and labor paid between September 15 and 22, 2018 (id. at 52-54 of 200); (3)

$100.00 for diesel fuel delivery paid on April 11, 2019 (id. at 82 of 200); (4) $225.00 for towing

services paid on May 11, 2019 (id. at 88 of 200); (5) $75.00 for a gas can and five gallons of fuel

paid on July 15, 2019 (id. at 93-94 of 200); and (6) $350.00 for vehicle repairs paid on July 26,

2019 (id. at 98-99 of 200). Plaintiffs’ out-of-pocket costs shown on these receipts total $1470.77.5

If Plaintiffs were to succeed on their claim for treble statutory damages pursuant to the UTPCPL,

the resulting statutory award would be $4,412.31. See 73 Pa. Stat. Ann. § 201-9.2(a) (authorizing

an “award up to three times the actual damages sustained” as a result of a defendant’s unlawful

methods, acts, or practices); Samuel-Bassett, 357 F.3d at 401 (“To test the upper limits of the range

for the jurisdictional amount, the resulting computation may be trebled under the Consumer

Protection Law.” (citations omitted)). Even assuming we could aggregate Plaintiffs’ claims for

compensatory and statutory damages, the total damages, excluding punitive damages, litigation

costs, and attorneys’ fees, would amount to $5,883.08.



       5
         To the extent that Plaintiffs seek compensation for the $257 policy renewal fee that they
paid to AAA on February 27, 2019 (see Compl. ¶ 21; Docket No. 1 at 83 of 200), the resulting
calculation would be $1727.77 and would not change our analysis.
                                                   8
           Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 9 of 11




       This total falls well below the $75,000 jurisdictional threshold. Thus, Defendants must

prove, by a preponderance of the evidence, that the likely value of Plaintiffs’ remaining claims—

for punitive damages and costs and fees—exceeds $69,116.92. See Packard v. Provident Nat.

Bank, 994 F.2d 1039, 1046 (3d Cir. 1993) (“When both actual and punitive damages are

recoverable, punitive damages are properly considered in determining whether the jurisdictional

amount has been satisfied.” (citations omitted)); Suber, 104 F.3d at 585 (“Although 28 U.S.C. §

1332 excludes ‘interest and costs’ from the amount in controversy, attorney’s fees are necessarily

part of the amount in controversy if such fees are available to successful plaintiffs under the

statutory cause of action.” (citation omitted)). However, AAA has failed to submit any evidence

that would support such a determination. The exhibits to the Complaint supply information related

only to Plaintiffs’ claim for compensatory and statutory damages. Without more, we are left to

guess whether the amount in controversy exceeds $75,000. “Where the court is left to guess at

whether the jurisdictional threshold has been met, . . . a removing defendant has not carried its

burden.” Dorley, 2016 WL 6213074, at *2 (quotation omitted). Consequently, we conclude that

AAA has failed to satisfy its burden of proving by a preponderance of the evidence that Plaintiffs

seek to recover more than the jurisdictional amount of $75,000. We therefore further conclude

that AAA has not met its burden of showing that the amount in controversy is sufficient to support

federal diversity jurisdiction under 28 U.S.C. § 1332(a) and we grant the Motion to Remand.6



       6
          In its Response to Plaintiffs’ Motion to Remand, AAA contends that the mere fact that
Plaintiffs request punitive damages elevates the amount in controversy beyond the $75,000
jurisdictional threshold. AAA maintains that the likely value of Plaintiffs’ claim for punitive
damages can be calculated by applying a single digit multiplier to compensatory damages. See
State Farm Mut. Auto. Ins. Co. v. Campbell, 538 U.S. 408, 425 (2003) (“[F]ew awards exceeding
a single-digit ratio between punitive and compensatory damages, to a significant degree, will
satisfy due process.”). According to AAA, even if we were to apply “a single digit multiplier equal
to two” to Plaintiffs’ open-ended demand of $50,000, the amount in controversy would exceed the
$75,00 jurisdictional threshold. (Resp. at 6); see, e.g., Hatchigian v. State Farm Ins. Co., Civ. A.
                                                 9
           Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 10 of 11




       Plaintiffs request an award of attorneys’ fees incurred as a result of AAA’s removal.7

“Under 28 U.S.C. § 1447(c) the Court, in entering a remand order, has discretion to make an award

of costs and attorney’s fees.” Morris v. Brandeis Univ., Civ. A. No. 99-2642, 1999 WL 817723,

at *5 (E.D. Pa. Oct. 8, 1999) (citing Mints v. Education Testing Serv., 99 F.3d 1253, 1260 (3d Cir.

1996)). “Whether to award attorneys fees turns on the reasonableness of the defendant’s decision

to remove: ‘Absent unusual circumstances, courts may award attorney’s fees under § 1447(c) only

where the removing party lacked an objectively reasonable basis for seeking removal. . . . [W]hen

an objectively reasonable basis exists, fees should be denied.’” Plevretes v. La Salle Univ., Civ.

A. No. 07-5186, 2007 WL 4441220, at *3 (E.D. Pa. Dec. 19, 2007) (alterations in original)




No. 13-2880, 2013 WL 3479436, at *2 (E.D. Pa. July 11, 2013) (concluding that the amount in
controversy exceeded $75,000 where “punitive damages would have to be more than four times
the disputed amount of $13,500”).
        As an initial matter, we note that AAA uses Plaintiffs’ open-ended demand of $50,000 as
the amount of compensatory damages that Plaintiffs’ seek in order to calculate the likely value of
Plaintiffs’ claim for punitive damages. However, as discussed above, we determine whether the
likely value of Plaintiffs’ claims exceeds $75,000 without considering their express demand for a
specific sum. See 28 U.S.C. § 1446(c)(2)(A)(ii)-(B). To that end, we have determined that the
likely value of Plaintiffs’ claims, without factoring punitive damages, are at most $5,883.08.
Consequently, AAA would need to prove by a preponderance of the evidence that the likely value
of Plaintiffs’ claim for punitive damages exceeds $69,116.92. This amount, however, is more than
forty-five times the amount of compensatory damages ($1,470.77) available in this case. Cf.
Campbell, 538 U.S. at 425 (“[A]n award of more than four times the amount of compensatory
damages might be close to the line of constitutional impropriety.” (emphasis added) (citation
omitted)). Moreover, the Complaint does not contain any allegations suggesting that AAA
engaged in any particularly egregious act that would justify such a high punitive damages award.
See id. (“[Punitive damages to compensatory damages] ratios greater than those we have
previously upheld may comport with due process where ‘a particularly egregious act has resulted
in only a small amount of economic damages.’” (quoting BMW of N. Am., Inc. v. Gore, 517 U.S.
559, 582 (1996))). Under these circumstances, we conclude that AAA has not met its burden of
proving by a preponderance of the evidence that Plaintiffs’ request for punitive damages would
exceed $69,116.92, such that the amount in controversy would exceed the $75,000 threshold to
establish federal diversity jurisdiction.
       7
           Plaintiffs do not request an award of litigation costs incurred as a result of AAA’s
removal.
                                                10
         Case 2:19-cv-04740-JP Document 14 Filed 05/27/20 Page 11 of 11




(quoting Martin v. Franklin Capital Corp., 546 U.S. 132, 141 (2005)) (citations omitted). Because

Plaintiffs are proceeding in this case as pro se litigants, we deny Plaintiffs’ request for an award

of attorneys’ fees. See Latzanich v. James Hardie Bldg. Prod., Inc., Civ. A. No. 3:17-2389, 2018

WL 4275413, at *3 (M.D. Pa. Sept. 7, 2018) (“It is well-settled that pro se litigants are not entitled

to recover attorney’s fees . . . .”) (citing Zucker v. Westinghouse Elec., 374 F.3d 221, 225-30 (3d

Cir. 2004)) (additional citations omitted)); Lowe v. Lowe, 110 A.3d 211, 214 (Pa. Super. Ct. 2015)

(In Pennsylvania, “the statute governing attorneys’ fees . . . does not authorize an award of a pro

se equivalent of counsel fees to a pro se litigant.” (quotation omitted)).

IV.    CONCLUSION

       For the reasons stated above, we grant Plaintiffs’ Motion to Remand and deny their related

request for attorneys’ fees. Accordingly, we remand this proceeding to the Philadelphia County

Court of Common Pleas.

       An appropriate order follows.




                                                      BY THE COURT:


                                                      /s/ John R. Padova
                                                      John R. Padova, J.




                                                 11
